Citation Nr: 0740751	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-20 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to concurrent receipt of military retired pay and 
VA service-connected disability compensation.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from October 1956 to 
September 1957 and from February 1980 to February 1986.  He 
had additional service in the U. S. Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


FINDINGS OF FACT

1.  The veteran had active service from October 1956 to 
September 1957 and from February 1980 to February 1986.  He 
had additional service in the Army Reserve from 1974 to 1980.

2.  The veteran was retired from active service by reason of 
physical disability in February 1986.

3.  The veteran did not have 20 years of active service.  

4.  The veteran is service-connected for hypertrophic 
cardiomyopathy, evaluated as 60 percent disabling since 
February 4, 1986.  He is entitled to a total disability 
evaluation based on individual unemployability (TDIU) from 
February 4, 1986.


CONCLUSION OF LAW

There is no legal basis to award the veteran concurrent 
receipt of his military retired pay and VA service-connected 
disability compensation.  10 U.S.C.A. § 1414 (West Supp. 
2007); 38 U.S.C.A. §§ 5304(a)(1), 5305 (West Supp. 2007); 
38 C.F.R. § 3.750 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from October 1956 to 
September 1957.  He had additional service in the U. S. Army 
Reserve from 1974 to 1980.  He again served on active duty 
from February 1980 to February 1986.

The veteran was given a permanent disability retirement from 
service in February 1986.  He was found to be disabled from 
hypertrophic cardiomyopathy.  The veteran's retirement DD 214 
listed him as having approximately 6 years, 9 months, and 17 
days of total active duty.  

The veteran submitted a claim for service connection for his 
hypertrophic cardiomyopathy in March 1986.  He was granted 
service connection for the disability in April 1987 and 
assigned a 30 percent disability rating from February 1986.  
The veteran disagreed with the disability rating.  The rating 
was increased to 50 percent in January 1988, effective from 
May 1987.  Later, the disability rating was increased to 60 
percent in December 1989.  The effective date for the 
veteran's 60 percent rating was eventually established as of 
February 4, 1986, the day after his retirement from service 
in June 1995.

The veteran was also initially granted entitlement to a total 
disability evaluation based on individual unemployability 
(TDIU) in December 1989.  The effective date was established 
as of November 1, 1988.  The veteran appealed the effective 
date assigned.  Eventually the veteran was granted an 
effective date of February 4, 1986, by way of a Board 
decision dated in January 2002.  The RO implemented the 
Board's decision in February 2002.

The veteran was in receipt of military retired pay (MRP) 
throughout the pendency of his previous claims for service 
connection, TDIU rating, and earlier effective dates.  His 
MRP was terminated by DFAS in February 1990.  This was 
because his award of VA disability compensation exceeded his 
MRP.  The veteran is still entitled to MRP but has elected to 
receive his VA disability compensation as the greater 
payment.  

The veteran submitted a statement in November 2004.  He noted 
that he was retired from the "Armed Forces" and was not 
receiving his MRP with his VA disability compensation.  He 
asked VA to pay him a concurrent payment from January 1, 
2004.  

The RO wrote to the veteran in December 2004.  He was 
informed of the options applicable to his payment of MRP and 
VA disability compensation benefits.  The veteran was told he 
was not allowed to receive full MRP and full VA disability 
compensation.  He was informed that he could elect to receive 
an offset of his MRP if his VA disability compensation was 
less than his MRP.  He was also advised that he could receive 
his VA disability compensation pay if it was greater than his 
MRP.  The veteran disagreed with the RO's position in January 
2005.  He said that he was "100%" disabled and that recent 
legislation allowed him to receive both his MRP and VA 
disability compensation.  

The veteran submitted another statement in January 2005.  He 
contended that, as a retired veteran with a VA disability 
rating in excess of 50 percent for his hypertrophic 
cardiomyopathy, he was also entitled to "simultaneous" 
payment of his MRP and VA disability compensation.  

The veteran submitted a statement with attachments in June 
2005.  The veteran stated that a change in the law in January 
2004 allowed for the payment of Concurrent Retirement and 
Disability Payment (CRDP).  He included a copy of a statement 
from DFAS that showed his VA disability compensation exceeded 
his MRP and that he received no pay from DFAS.  The DFAS 
statement was from December 2004.  The veteran also included 
a segment of a Military Retiree Pay Newsletter from December 
2004.  The newsletter discussed the CRDP program and noted 
that retirees rated as 100 percent disabled were allowed to 
have the full amount of VA waiver be restored without any 
phase-in period.

The RO issued a statement of the case (SOC) in June 2005.  
The SOC addressed the concurrent payment of Combat-Related 
Special Compensation (CRSC) and VA disability compensation 
benefits as opposed to CRDP.  The veteran is not service-
connected for any combat-related disabilities.  

The veteran perfected his appeal in June 2005.  He asserted 
that VA had a duty to assist him in obtaining payment of his 
MRP.

II.  Analysis

The veteran is seeking concurrent payment of his MRP and VA 
disability compensation.  In general, 38 U.S.C.A. 
§ 5304(a)(1) (West Supp. 2007) provides that an individual 
may not receive both MRP and VA compensation, except as 
provided in 10 U.S.C.A. § 1414.  See 38 U.S.C.A. § 5305 (West 
Supp. 2007); 38 C.F.R. § 3.750 (2007).  Section 1414 of Title 
10 provides for the payment of MRP and VA disability 
compensation for qualified retirees.  This is the CRDP 
program.  As currently structured, the level of concurrent 
payment is on a phased-in basis.  This provision was enacted 
in 2003 and became effective from January 1, 2004.  It was 
the change in law referenced by the veteran in his 
submissions.

In general, CRDP is a program that is available to military 
retirees who served a minimum of 20 years creditable service, 
including service in the National Guard and Reserves.  CRDP 
restores some or all of the military retired pay that was 
deducted due to receipt of VA service-connected disability 
compensation.  Retirees must be rated 50 percent or more 
disabled by VA and, unlike CRSC, the disabilities do not have 
to be combat-related.  Retirees are not required to apply for 
this benefit; enrollment is automatic.  Qualified retirees 
with a 100 percent VA disability rating were subject to a 
phase-in period for payments only from January 1, 2004, to 
December 31, 2004.  After December 31, 2004, such individuals 
are generally eligible for full payment of their MRP and VA 
disability compensation, with some limitations.

By way of an amendment to 10 U.S.C.A. § 1414 in 2006, a 
veteran in receipt of TDIU benefits became entitled to 
receive concurrent payments with a phase-in period from 
January 1, 2004, to September 30, 2009.  This change is 
codified at 10 U.S.C.A. § 1414(a)(1).  The Board notes that 
this amendment makes it very clear that a retiree receiving a 
100 percent schedular disability rating is not the same as an 
individual being paid at the 100 percent rate on the basis of 
a TDIU rating.  As noted, supra, an individual receiving a 
100 percent schedular rating is not subject to any offset 
after December 31, 2004, except in certain circumstances.  
That is not true for an individual receiving VA disability 
compensation with a TDIU rating.

In addition to the above provisions, 10 U.S.C.A. §  
1414(b)(2) specifies that individuals that are disability 
retirees with less than 20 years of service are not eligible 
for concurrent payment under the CRDP program.  VA 
regulations also contain the prohibition.  See 38 C.F.R. 
§ 3.750(b)(3).  

In this case the veteran does not qualify for concurrent 
payment of his MRP and VA disability compensation.  This is 
true for both his service-connected disability rated as 60 
percent disabling and his TDIU rating.  The veteran was 
retired, by reason of physical disability, with less than the 
required years of service.  The law is unequivocal that 
individuals that are retired for reason of disability, with 
less than 20 years of service, are not eligible.  Therefore, 
the veteran cannot gain the benefits he seeks as a matter of 
law and his claim must be denied.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

The Board notes that the RO adjudicated the veteran's 
entitlement to concurrent pay as involving CRSC as opposed to 
CRDP.  See 10 U.S.C.A. § 1413a (West Supp. 2007).  However, 
the RO's error is not prejudicial to the veteran.  The 
applicable provisions of law and regulation prohibit the 
payment of the benefit sought by the veteran.  The RO's 
action has no bearing on the ultimate outcome of the claim in 
this case.  Accordingly, the Board finds no evidence of 
prejudicial error in proceeding with final appellate 
consideration of his claim at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The Board recognizes that the Veterans Claims Assistance Act 
of 2000 (VCAA), (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007)) 
now affects the manner in which most claims are adjudicated 
by VA.  However, because the record in this case shows that 
undisputed facts render the veteran ineligible for the 
concurrent payment of his MRP and VA disability compensation, 
the Board finds that the VCAA does not apply to this appeal.  
See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
VAOPGCPREC 5-2004.  The United States Court of Appeals for 
Veterans Claims (Court) has held that compliance with the 
VCAA is not required if additional evidence could not 
possibly change the outcome of the case.  See Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003).  


ORDER

The veteran's claim for concurrent payment of his military 
retired pay and VA service-connected disability compensation 
is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


